        Case 08-33160 Document 142 Filed in TXSB on 08/10/21 Page 1 of 2




From: "Nummus Asset Recovery, Corp." <pmaligno@nummusassetrecovery.com>
Date: August 10, 2021 at 7:46:58 PM EDT
To: Marvin Isgur, Nancy Holley
Subject: Re: Recovery of Monies Due to the Bankruptcy Court


CAUTION - EXTERNAL:

Dear Honorable Marvin P. Isgur and Trustee Nancy L. Holley,

My name is Paul Maligno with Nummus Asset Recovery Corporation and I am an asset
recovery specialist.

I have identified funds held by a County or State that may be due to the Bankruptcy Court.

These funds are in the debtor’s name and the Bankruptcy court was not notified, as the County
or State does not index Bankruptcy Court cases in their system. The funds I research are
created by foreclosure overages, unclaimed checks, unclaimed probate, tax refunds,
condemnation overages, eminent domain payments, etc.

No claim has been made on the funds, because the County or State has been unable to find the
claimant (the debtor), or because the debtor knows they cannot claim it without notifying you.

I work on a contingency basis, relying on a referral fee of 25%, payable only if and when you are
successful claiming the funds. I confirm they are still being held and cross reference the debtor
information against the claimant due from the County or State.

If you agree you would be willing to consider recovering these funds for the Bankruptcy Court,
please let me know, and I will pass on the information you need to make the claim.

Bankruptcy case: 08-33160 Original Trustee: Nancy L. Holley Original Judge: Marvin P. Isgur

Case was filed May 15, 2008, and terminated June 4, 2009.

The amount of money held that the Bankruptcy Court can recover is $14,140.55

The period these funds were created was 2003-2008.

If you do not wish to claim the funds, please let me know. I can work with the debtor to recover
them.

Respectfully,


Paul Maligno

--
Paul Maligno
Nummus Asset Recovery, Corp.
       Case 08-33160 Document 142 Filed in TXSB on 08/10/21 Page 2 of 2




(631) 538-0043
nummusassetrecovery.net




   CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when
                          opening attachments or clicking on links.
